             Case 2:19-cv-00071-LPR Document 14 Filed 07/16/20 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                        DELTA DIVISION

KENNEJAH DESHAE COLLINS,
by and through her mother and natural guardian,
Shakira Winfield                                                                                       PLAINTIFF

v.                                    Case No. 2:19-cv-00071-LPR

ANDREW SAUL, Commissioner,                                                                         DEFENDANT
Social Security Administration1


                                                    JUDGMENT

          Consistent with the Order that was entered on July 16, 2020, it is considered, ordered, and

adjudged that this case is DISMISSED with prejudice. Judgment is entered in favor of the

Commissioner.

          DATED this 16th day of July 2020.



                                                                 _________________________________
                                                                 LEE P. RUDOFSKY
                                                                 UNITED STATES DISTRICT JUDGE




1
    On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social Security
    Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted as the Defendant.
